UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHONG CHAO CHEN, a/k/a 21,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:94-cr-00156-FNS-1; 1:13-cv-01698-WDQ)


Submitted:   October 22, 2013              Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chong Chao Chen, Appellant Pro       Se.   Andrew George Warrens
Norman, OFFICE OF THE UNITED         STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chong Chao Chen seeks to appeal the district court’s

order denying as successive his Fed. R. Civ. P. 60(b) motion for

reconsideration a prior order denying relief on his 28 U.S.C.A.

§ 2255 (West Supp. 2013) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating      that

reasonable      jurists        would    find      that    the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner      must

demonstrate      both    that     the    dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Chen has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense      with   oral       argument     because      the      facts   and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3